HamiltoN, Judge,
delivered tbe following opinion:
Tbis is an application to have tbe court reconsider its order refusing to grant a new trial. Tbe court has carefully considered tbe matter, but finds no reason to change its views.
*2161. It looks as if substantially tbe same points are now raised that were raised before. They are important points of law, and, of course, it is possible that tbe court was wrong in its ruling, but there is one principle that tbe court cannot lose sight of, and that is this: It is almost as important to have certainty in law,, to have an end of litigation, as it is to have that litigation right. I do not say that it is equally as important, but it is almost as important, and certainly where the court is clear it should settle that point and deny the motion.
There are some California cases, among them being Egan v. Egan, 90 Cal. 21, 27 Pac. 22, which go so far as to say that where an application is made for a new trial and it is denied, that it becomes res judicata, and the court has no further power in the premises.
2. The California practice is to a very large extent that of' the local courts, but matters of new trial in the Federal court are not controlled by the local practice, so that I do not want to be understood as holding that that line of decisions is applicable in this court. There is this reason to the contrary. Appeals in this court are only of a certain nature. The amount, is large. And where the amount in a particular case is below that for appeal, the court will not refuse to hear even a second application for a new trial if there seems to be any good ground for it, because if the court has made any mistake, it wants to. correct it, recognizing the fact that the party has no other remedy, but at the same time it will reverse itself only in a clear case. It does not think this is a such a case, and the motion is refused.